     Case 3:19-cv-00423 Document 76 Filed 06/16/20 Page 1 of 2 PageID #: 2215



                       UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           HUNTINGTON DIVISION

HERSHEL WOODROW
“WOODY” WILLIAMS,

              Plaintiff,

v.                                               CIVIL ACTION NO.: 3:19-cv-00423
                                                 Honorable Thomas E. Johnston

BRYAN MARK RIGG, an individual;
STACKPOLE, INC., a Pennsylvania
Corporation; and THE ROWMAN &
LITTLEFIELD PUBLISHING GROUP, INC.,
a Delaware Corporation,

                                   Defendants.


                               NOTICE OF MEDIATION

        PLEASE TAKE NOTICE that mediation in the above matter will be conducted by

Mediator Donald B. O’Dell on June 25, 2020, commencing at 10:00 a.m., at the offices of

Dinsmore & Shohl, LLP, 611 Third Avenue, Huntington, West Virginia, pursuant to the Federal

Rules of Civil Procedure.


                                          /s/    Brittany S. Given
                                          J.H. Mahaney (W. Va. #6993)
                                          John.mahaney@dinsmore.com
                                          J. Tanner Watkins (to be admitted Pro Hac Vice)
                                          Tanner.watkins@dinsmore.com
                                          Brittany S. Given (W. Va. #13400)
                                          Brittany.given@dinsmore.com
                                          DINSMORE & SHOHL LLP
                                          611 Third Avenue
                                          Huntington, West Virginia 25701
                                          P: (304) 529-6181
                                          F: (304) 522-4312
                                          Counsel for Plaintiff,
                                          Hershel Woodrow “Woody” Williams
     Case 3:19-cv-00423 Document 76 Filed 06/16/20 Page 2 of 2 PageID #: 2216



                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

HERSHEL WOODROW
“WOODY” WILLIAMS,

              Plaintiff,

v.                                                  CIVIL ACTION NO.: 3:19-cv-00423
                                                    Honorable Thomas E. Johnston

BRYAN MARK RIGG, an individual;
STACKPOLE, INC., a Pennsylvania
Corporation; and THE ROWMAN &
LITTLEFIELD PUBLISHING GROUP, INC.,
a Delaware Corporation,

                                     Defendants.


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the “Notice of Mediation” has been served
upon counsel of record via electronic mail on this 16th day of June, 2020 to:

        Thomas M. Hancock, Esquire
        Alexander C. Frampton, Esquire
        NELSON MULLINS RILEY & SCARBOROUGH LLP
        949 Third Ave., Suite 200
        Huntington, WV 25701

                                            /s/    Brittany S. Given
                                            J.H. Mahaney (W. Va. #6993)
                                            John.mahaney@dinsmore.com
                                            J. Tanner Watkins (to be admitted Pro Hac Vice)
                                            Tanner.watkins@dinsmore.com
                                            Brittany S. Given (W. Va. #13400)
                                            Brittany.given@dinsmore.com
                                            DINSMORE & SHOHL LLP
                                            611 Third Avenue
                                            Huntington, West Virginia 25701
                                            P: (304) 529-6181
                                            F: (304) 522-4312
                                            Counsel for Plaintiff,
                                            Hershel Woodrow “Woody” Williams
